EXHIBIT 10.68*
                




AMENDMENT TO EMPLOYMENT AGREEMENT DATED AUGUST 26th, 2014


May 18, 2016


BY E-MAIL
Andre Javes
[ADDRESS]


Dear Andre:


The following shall serve as an amendment to your Employment Agreement with Toys
“R” Us (Australia) Pty Ltd. (the “Company”), dated August 26th, 2014.


The following provisions shall be replaced as follows:


Section 1 – Term of Employment


Subject to the provisions of Section 7 of this Agreement, Executive shall
continue to be employed by the Company and designated direct and indirect
subsidiaries and/or affiliates of the Company (each, a “Subsidiary”), for a
period commencing on June 1, 2016 (the “Commencement Date”) and ending on the
third anniversary of the Commencement Date (the “Initial Term”), on the terms
and subject to the conditions set forth in this Agreement. Following the Initial
Term, the term of Executive’s employment hereunder shall be automatically
renewed on the terms and conditions hereunder for an additional one year periods
commencing on the anniversary of the last day of the Initial Term (the Initial
Term and any extensions of the term of this Agreement, subject to the provisions
of Section 7 hereof, together, the “Employment Term”) unless either party gives
written notice of non-renewal at least one hundred and twenty (120) days prior
to such anniversary.


Section 2(a) – Position


During the Employment Term, Executive shall be employed by the Company and shall
serve as the President – Toys “R” Us, Asia Pacific. In such position, Executive
shall provide advisory services on a wide range of strategic and operational
issues to the Company and TRU Group (which includes Toys “R” Us, Asia Pacific
and any affiliated entity of the Company, including but not limited to, all of
TRU Group’s investments and retail operations in Asia and Australia) and shall
also engage in oversight and stewardship of TRU Group.


During the Employment Term, Executive will devote Executive’s full business time
and reasonable best efforts to the performance of Executive’s duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere in any material
respect with the rendition of such services either directly or indirectly,
without the prior written consent of the Board of Directors of the Company (the
“Board”); provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board,


1



--------------------------------------------------------------------------------




from accepting appointment to serve on any board of directors or trustees of any
business corporation or any charitable organization; provided that, such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.


During the Employment Term, the Executive shall report to David A. Brandon, the
Chairman & Chief Executive Officer (“CEO”) of Toys “R” Us, Inc. or such other
persons as the CEO may determine from time to time.


Executive’s principal place of employment shall be in Hong Kong, but Executive
may be relocated within Asia Pacific or Australia as determined by the CEO based
upon business needs.


Section 3 – Base Salary


During the Employment Term, the Company shall pay Executive a base salary at the
annual rate of AUD $550,000, payable in substantially equal periodic payments in
accordance with the Company’s practices for other officers of the Company, as
such practices may be determined from time to time. Executive shall be entitled
to such increases in Executive’s base salary, if any, as may be determined from
time to time in the sole discretion of the Company based upon any appropriate
and required board of director approvals, which shall at least annually review
Executive’s rate of base salary to determine if any such increase shall be made.
Executive’s annual base salary, as in effect from time to time hereunder, is
hereinafter referred to as the “Base Salary.”


Section 4 – Annual Bonus


Executive may be eligible to earn a Team Achievement Dividend award in respect
of each fiscal year of the Company (an “Annual Bonus”). Executive may be
eligible to earn an Annual Bonus in a target amount of up to 100% of Executive’s
Base Salary (the “Target Bonus”), payable conditional on the Company’s
achievement of certain performance targets established by the Company and based
upon any appropriate and required board of director approvals (such criteria not
forming part of this Agreement) and pursuant to the terms of the Company’s
incentive plan, in effect from time to time.


In addition, Section 11(g) – Notice, shall be amended to reflect that notice to
the Company should be sent to:


Chairman & Chief Executive Officer
Toys “R” Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
USA


With a copy to:
Toys “R” Us, Inc.
One Geoffrey Way


2



--------------------------------------------------------------------------------




Wayne, NJ 07470
USA
Attn: General Counsel.


Finally, in Sections 2(b – 2(d), 7, 8 and 9, references to “Toys Asia” should be
amended to reflect “TRU Group.”




Sincerely,


/s/ David A. Brandon



David A. Brandon
Chairman & Chief Executive Officer
Toys “R” Us, Inc.




Acknowledged and Agreed:






 /s/ Andre Javes
 
 
18 May 2016
 
ANDRE JAVES
 
 
DATE
 









3

